HUGHES, Justice.
This is a companion case to our Cause No. 10,939, Gomez v. Texas Casualty Insurance Company, this day decided, Tex. Civ.App., 355 S.W.2d 546.
George Wilson, appellant, was injured under the same circumstances stated in Gomez and appellee, Texas Casualty Insur-*551anee Company, was the Workmen’s Compensation Insurance carrier for his employer, W. E. Loftin.
Our ruling here is the same as in Gomez. Appellant was an employee of W. E. Loftin within the Workmen’s Compensation Act and was covered by the policy of insurance issued by appellee to Mr. Loftin, and in force at the time of appellant’s injury.
For the reasons stated in Gomez, this cause is reversed and remanded.
Reversed and remanded.